     Case 5:20-cv-00579-PA-SP Document 22 Filed 06/23/20 Page 1 of 1 Page ID #:92

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          ED CV 20-579 PA (SPx)                                              Date   June 23, 2020
 Title             Bobby Rai v. Monarch Recovery Management, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                              N/A
                 Deputy Clerk                             Court Reporter                           Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:


 Proceedings:                  Order to Show Cause Re; Dismissal For Lack Of Prosecution

      Absent a showing of good cause, an action must be dismissed without prejudice if
the summons and complaint are not served on a defendant within 90 days after the
complaint is filed. Fed. R. Civ. P. 4(m).

       In the present case, it appears that this time period has not been met. Accordingly,
the court, on its own motion, orders plaintiff to show cause in writing on or before June
30, 2020, why this action should not be dismissed, as to First Financial Investment Fund
III, LLC, for lack of prosecution. Pursuant to Rule 78 of the Federal Rules of Civil
Procedure, the court finds that this matter is appropriate for submission without oral
argument. The Order to Show Cause will stand submitted upon the filing of plaintiff’s
response. Failure to respond to this Order may result in the imposition of sanctions,
including but not limited to dismissal of the complaint.

         IT IS SO ORDERED.



                                                                                                     :

                                                               Initials of Preparer                TJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
